Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-13-2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 09-13-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and  14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthies Dennis Lee et al. (US 20050078104 A1) in view of Brackley Douglas Edward et al. (US 20200163233 A1).

Regarding Claim 1, Matthies Dennis Lee et al. (US 20050078104 A1) suggests a tiling display device (please see figure 1, item 100, paragraph 71) comprising: a first display panel including a first set of pixel columns that extends in a vertical direction (please see figure 5-7 item 526 paragraph 116-118 suggests pixel columns that extends in a vertical direction) are  and is arranged in a horizontal direction (please see figure 5-7 item 526 paragraph 116-118 suggests pixel columns that extends in a vertical direction are arranged in horizontal direction), wherein the first set of pixel columns includes first to (n)-th (where n is an integer greater than 1) pixel columns (please see figure 5-7 item 526 paragraph 116-118 suggests plurality of Columns of pixels); and a second display panel spaced apart from the first display panel by a horizontal tiling interval and including a second set of pixel columns that extends in the vertical direction and is arranged in the horizontal direction (please see figure 1, item 100, paragraph 71 figure 13-15 item 120 paragraphs  142-143 suggests plurality of tiles displays in matrix format) , wherein the second set of pixel columns includes first to (m)-th (where m is an integer greater than 1) pixel columns (please see figure 5-7 paragraphs 115-126 suggests each tile pixels structure with pixel columns further paragraph 73 suggests number of pixels per tile are different), wherein the (n)-th pixel column of the first display panel is adjacent to the second display panel (please see paragraph 72), wherein the first pixel column of the second display panel is adjacent to the first display panel (please see paragraph 72), and wherein a first distance between the (n)-th pixel column of the first display panel and the first pixel column of the second display panel is less than a second distance between a (n-1)-th pixel column of the first display panel and the (n)-th pixel column of the first display panel (please see paragraphs 72, 73 suggests number of pixels per tile are different further suggests the inter distance between pixels is different from the distance between edge pixels of the columns of the two adjacent tiles please see paragraphs,126).
Matthies Dennis Lee et al. (US 20050078104 A1) fails to disclose pixels arrangements between tiles horizontally as well as vertically.
However, prior art of Brackley Douglas Edward et al. (US 20200163233 A1) discloses pixels arrangements between tiles horizontally as well as vertically  (please see figures 1, 4, 5 disclosing different shape tiles arranged in rows and columns  as well as pixels arranged in rows and columns please see paragraphs 8,9 further suggests pixel arrangement varies per tiles shape).
Matthies Dennis Lee et al. (US 20050078104 A1)  teaches tiles display with pixels arranged in rows or columns or in matrix.
Brackley Douglas Edward et al. (US 20200163233 A1)  teaches different shape tiles arranged in rows and columns  as well as pixels arranged in rows and columns; further teaches  pixel arrangement varies per tiles shape.
Matthies Dennis Lee et al. (US 20050078104 A1)  teaches maintains luminance and chromatic  of the tile..
Matthies Dennis Lee et al. (US 20050078104 A1)  does not teach pixels arrangements between tiles horizontally as well as vertically.
Matthies Dennis Lee et al. (US 20050078104 A1)  contained a device which differed the claimed process by the substitution of the step of pixels arrangements between tiles horizontally as well as vertically. Brackley Douglas Edward et al. (US 20200163233 A1)  teaches substituted step of pixels arrangements between tiles horizontally as well as vertically and their functions were known in the art to enabling  the tiled display to maintain the pixel pitch at the seams at high resolutions.  Matthies Dennis Lee et al. (US 20050078104 A1)  step of pixels arrangements between tiles horizontally as well as vertically of Brackley Douglas Edward et al. (US 20200163233 A1)  and the results would have been predictable and resulted in enabling the tiled display to maintain the pixel pitch at the seams at high resolutions.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.




Regarding Claim 2, Matthies Dennis Lee et al. (US 20050078104 A1) suggests the (n)-th pixel column of the first display panel is shifted in the horizontal direction toward the second display panel by half of the horizontal tiling interval (please see figure 19, paragraphs 126, 156-158 suggests  to maintain the integrity of the tile display the pixel; pitch is maintained to avoid  any artifacts due to assembling tiles together to form a multi-tile display )

Regarding Claim 3, Matthies Dennis Lee et al. (US 20050078104 A1) suggests the first pixel column of the second display panel is shifted in the horizontal direction toward the first display panel by half of the horizontal tiling interval (please see figure 19, paragraphs 126, 156-158 suggests  to maintain the integrity of the tile display the pixel; pitch is maintained to avoid  any artifacts due to assembling tiles together to form a multi-tile display please also see paragraphs 73)

Regarding Claim 4, Matthies Dennis Lee et al. (US 20050078104 A1) suggests a third distance between adjacent ones of pixel columns among the first set of pixel columns that are arranged in a central area of the first display panel is less than or equal to the first distance between the (n)-th pixel column of the first display panel and the first pixel column of the second display panel (please see figure 19, paragraphs 126, 156-158 suggests  to maintain the integrity of the tile display the pixel; pitch is maintained to avoid  any artifacts due to assembling tiles together to form a multi-tile display please also see paragraphs 72, 73)

Regarding Claim 5, Matthies Dennis Lee et al. (US 20050078104 A1) suggests the second distance between the (n-1)-th pixel column and the (n)-th pixel column of the first display panel is less than a fourth distance between the (n-1)-th pixel column and (n-2)-th pixel column of the first display panel (paragraph 73 suggests  each tile may have different number of pixels suggests different arrangement  further suggest distance between columns of pixel varies).

Regarding Claim 14, Matthies Dennis Lee et al. (US 20050078104 A1) suggests the first display panel further includes: a first data driver disposed on a side of the first display panel and providing a data voltage to the first set of pixel columns; and a first gate driver disposed on the side of the first display panel and providing a gate signal to the first set of pixel columns (paragraphs 21, 25, 26, 28, 80, 99-101 suggests drivers do supply power and image signals to display)

Regarding Claim 15, Matthies Dennis Lee et al. (US 20050078104 A1) suggests the second display panel further includes: a second data driver disposed on a side of the second display panel and providing a data voltage to the second set of pixel columns; and a second gate driver disposed on the side of the second display panel and providing a gate signal to the second set of pixel columns ((paragraphs 21, 25, 26, 28, 80, 99-101 suggests drivers do supply power and image signals to display).

Regarding Claim 16, Matthies Dennis Lee et al. (US 20050078104 A1) suggests a tiling display device (please see figure 1, item 100, paragraph 71)  comprising: a first display panel including a first set of pixel rows that extends in a horizontal direction(please see figure 5-7 item 526 paragraph 116-118 suggests pixel columns that extends in a vertical direction are arranged in horizontal direction), wherein the first set of pixel columns includes first to (n)-th (where n is an integer greater than 1)  and is arranged in a vertical direction (please see figure 5-7 item 526 paragraph 116-118 suggests pixel columns that extends in a vertical direction), wherein the first set of pixel rows includes first to (n)-th (where n is an integer greater than 1) pixel rows (please see figure 5-7 item 526 paragraph 116-118 suggests plurality of rows of pixels); and a second display panel spaced apart from the first display panel by a vertical tiling interval and including a second set of pixel rows that extends in the horizontal direction and is arranged in the vertical direction (please see figure 1, item 100, paragraph 71 figure 13-15 item 120 paragraphs  142-143 suggests plurality of tiles displays in matrix format), wherein the second set of pixel rows includes first to (m)-th (where m is an integer greater than |) pixel rows (please see figure 5-7 paragraphs 115-126 suggests each tile pixels structure with pixel rows further paragraph 73 suggests number of pixels per tile are different), wherein the (n)-th pixel row of the first display panel is adjacent to the second display panel (please see paragraph 72 suggests the (n)-th pixel row of the first display panel is adjacent to the second display panel), wherein the first pixel row of the second display panel is adjacent to the first display panel (please see paragraph 72 suggests wherein the first pixel row of the second display panel is adjacent to the first display panel), and wherein a first distance between the (n)-th pixel row of the first display panel and the first pixel row of the second display panel is less than a second distance between a (n-1)-th pixel row of the first display panel and the (n)-th pixel row of the first display panel (please see paragraphs 72, 73 suggests number of pixels per tile are different further suggests the inter distance between pixels is different from the distance between edge pixels of the rows of the two adjacent tiles please see paragraphs,126).
Matthies Dennis Lee et al. (US 20050078104 A1) fails to disclose pixels arrangements between tiles horizontally as well as vertically.
However, prior art of Brackley Douglas Edward et al. (US 20200163233 A1) discloses pixels arrangements between tiles horizontally as well as vertically  (please see figures 1, 4, 5 disclosing different shape tiles arranged in rows and columns  as well as pixels arranged in rows and columns please see paragraphs 8,9 further suggests pixel arrangement varies per tiles shape).
Matthies Dennis Lee et al. (US 20050078104 A1)  teaches tiles display with pixels arranged in rows or columns or in matrix.
Brackley Douglas Edward et al. (US 20200163233 A1)  teaches different shape tiles arranged in rows and columns  as well as pixels arranged in rows and columns; further teaches  pixel arrangement varies per tiles shape.
Matthies Dennis Lee et al. (US 20050078104 A1)  teaches maintains luminance and chromatic  of the tile..
Matthies Dennis Lee et al. (US 20050078104 A1)  does not teach pixels arrangements between tiles horizontally as well as vertically.
Matthies Dennis Lee et al. (US 20050078104 A1)  contained a device which differed the claimed process by the substitution of the step of pixels arrangements between tiles horizontally as well as vertically. Brackley Douglas Edward et al. (US 20200163233 A1)  teaches substituted step of pixels arrangements between tiles horizontally as well as vertically and their functions were known in the art to enabling  the tiled display to maintain the pixel pitch at the seams at high resolutions.  Matthies Dennis Lee et al. (US 20050078104 A1)  step of pixels arrangements between tiles horizontally as well as vertically of Brackley Douglas Edward et al. (US 20200163233 A1)  and the results would have been predictable and resulted in enabling the tiled display to maintain the pixel pitch at the seams at high resolutions.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 17, Matthies Dennis Lee et al. (US 20050078104 A1) suggests the (n)-th pixel row of the first display panel is shifted in the vertical direction toward the second display panel by half of the vertical tiling interval (please see figure 19, paragraphs 126, 156-158 suggests  to maintain the integrity of the tile display the pixel; pitch is maintained to avoid  any artifacts due to assembling tiles together to form a multi-tile display)

Regarding Claim 18, Matthies Dennis Lee et al. (US 20050078104 A1) suggests the first pixel row of the second display panel is shifted in the vertical direction toward the first display panel by half of the vertical tiling interval (please see figure 19, paragraphs 126, 156-158 suggests  to maintain the integrity of the tile display the pixel; pitch is maintained to avoid  any artifacts due to assembling tiles together to form a multi-tile display please also see paragraphs 73).

Allowable Subject Matter
Claims 19 and 20 allowed.
The following is an examiner’s statement of reasons for allowance:  
All of the cited  prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
The first display panel is divided into a central area and a peripheral area that is between the central area of the first display panel and the second display panel, and wherein a first width of each of the plurality of first black matrix patterns in the peripheral area in the horizontal direction is greater than a second width of each of the plurality of first black matrix patterns in the central area in the horizontal direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
 Zheng Xiaoyl et al. (US 20160018569 A1) disclosure; paragraphs 4, 38, 44, 49, discloses the display panel according to the present invention may be applied to any product or component having a display function, such as a mobile phone, a tablet computer, a television set, a display, a notebook computer, a digital photo frame, a navigator, and the like and in order to decrease an influence of the peripheral display region on the central display region, preferably, a light non-transmissive region may be provided on the color filter substrate at a part corresponding to the peripheral display region. The light non-transmissive region may be a part of the black matrix.
Silzars Aris K (US 20090021496 A1) disclosure; paragraphs  abstract, 5, 14, 69, claims 10-11,18-19; discloses A voltage partitioned display (VPD) is presented that provides a flexible uniformly bright large area display panel that is easily scalable. The VPD of the invention can be variously shaped and, due to its flexibility, can be rolled to facilitate packaging AND shipping. The VPD can comprise a single substrate tile OR a plurality of substrate tiles AND may include display elements of a variety of display technologies such as, but NOT limited to electroluminescent displays, plasma displays, liquid crystal displays, etc. The substrate tile of the VPD is voltage partitioned into display sub-portions so that the display elements within each display sub-portion receive substantially the SAME scanning voltage, thereby producing a uniformly bright display. vias can extend from a front substrate surface to a rear substrate surface to provide electrical connectivity between display elements on the front surface AND drive circuitry on the rear surface of the substrate.
Cok Ronald S et al. (US 20110057861 A1) disclosure; paragraphs 14, 40, 54, 63-69, 81 discloses A tiled display apparatus includes at least five functionally identical transparent partially-overlapped display tiles arranged in two dimensions, each display tile including pixels arranged in a two-dimensional array, and the display tiles being disposed so that light emitted by pixels located beneath a neighboring display tile at the edge of the pixel array passes through the neighboring display tile.
Seiler  Larry (US 20210210141 A1) disclosure; paragraphs 34, 54, 55, discloses a computing system may write a first set of pixel values in a tile order into a first buffer with the pixel values organized into a first set of tiles. The system may generate first validity data for the first set of tiles. The first validity data may include a validity indicator for each tile to indicate if that tile is a valid tile. The system may read from the first buffer a first subset of pixel values in a pixel row order corresponding to pixel rows of the first set of tiles based on the valid data. The first subset of pixel values may be associated with valid tiles of the first set of tiles. The system may send the first subset of pixel values and the first validity data of the first set of tiles to a display via an output data bus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
11-13-2022